Order entered June 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00052-CV

                             MATTHEW GOGGANS, Appellant

                                               V.

                              TONIA MARIE FORD, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-02281

                                           ORDER
       We GRANT appellee’s May 29, 2015 unopposed motion for leave to file a sur-reply

brief. We ORDER the sur-reply brief attached to the motion filed as of the date of this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE